Citation Nr: 1218465	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) based on claimed personal assaults.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, including depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran had active military service from March 1956 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2008 decision, the Board denied the Veteran's claim for service connection for PTSD.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2010 memorandum decision, the Court reversed the Board's July 2008 decision - so determined the Veteran is entitled to service connection for PTSD, and remanded the matter for a determination of the proper disability rating and effective date of benefits for this condition.  The Court also determined the Veteran is entitled to consideration of whether service connection also is warranted for a psychiatric disability other than PTSD (other diagnoses include depression and bipolar disorder).  See Clemons v. Shinseki, 23 Vet App 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

An intervening July 2009 RO decision that was issued during the pendency of the appeal to the Court already considered this additional claim and determined the Veteran was not entitled to service connection for depression.  In response to that decision, he submitted a timely notice of disagreement (NOD) in August 2009 and, after receiving a statement of the case (SOC) in August 2010 concerning this additional claim, then submitted a timely substantive appeal (VA Form 9) later in August 2010, thereby perfecting his appeal to the Board of this additional claim.  See 38 C.F.R. § 20.200 (2011).

The initial rating and effective date aspects of the Veteran's claim for service connection for PTSD, to include consideration of whether depression and bipolar disorder are part and parcel disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On January 5, 2010, the Board remanded the initial rating and effective date aspects of entitlement to service connection for PTSD and also remanded entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, including depression and bipolar disorder.

2.  The January 5, 2010 decision did not expressly grant service connection for PTSD as directed by a July 2010 memorandum decision of the U.S. Court of Appeals for Veterans Claims (Court), thereby denying due process.

3.  In a July 2010 memorandum decision, the Court determined the Veteran had satisfied the three requirements for service connection for PTSD based on personal/sexual assault in the military.


CONCLUSION OF LAW

1.  The January 5, 2011 Board decision addressing the initial rating and effective date aspects of entitlement to service connection for PTSD and the issue of entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, including depression and bipolar disorder, is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

2.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Court's July 2010 memorandum decision had reversed the Board's July 2008 decision and determined the Veteran had satisfied the three requirements for service connection for PTSD based on personal/sexual assault in the military (see 38 C.F.R. § 3.304(f)(5)), on January 5, 2011, the Board remanded this claim to have the RO, as the Agency of Original Jurisdiction (AOJ), effectuate this grant and assign a disability rating and an effective date for the PTSD.  The Board does not make these initial determinations.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

The Board also explained that, generally speaking, psychiatric disorders (except for eating disorders), regardless of their specific diagnosis (PTSD, depression, bipolar disorder or whatever), are all rated under 38 C.F.R. § 4.130  and, specifically, according to the requirements of the General Rating Formula for Mental Disorders.  So less important is the exact characterization of the disorder, rather, the associated symptoms.  Thus, rather than immediately deciding the claim for mental illness other than PTSD - namely, for depression and bipolar disorder, the Board indicated it would wait until a rating was assigned for the PTSD since the extent of the Veteran's depression ("depressed mood") is one of the factors for determining the appropriate rating for his PTSD.  Moreover, according to the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), if it is not possible to separate the effects of the service-connected PTSD from a nonservice-connected condition like the depression or bipolar disorder, 38 C.F.R. §§ 3.102 , 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected PTSD.

The Board since has learned that the RO needs the Board to issue an ORDER granting service connection for PTSD so the RO can effectuate this grant and then assign a rating and effective date for the PTSD.  Because the Board's January 5, 2010 decision remanding certain aspects of the Veteran's appeal did not expressly grant service connection for PTSD as directed by a July 2010 memorandum decision of the U.S. Court of Appeals for Veterans Claims, thereby denying due process, that decision is vacated and replaced with this decision and remand.  



ORDER

The January 5, 2011 Board decision is vacated.

Entitlement to service connection for PTSD is granted.


REMAND

As mentioned, the Court's July 2010 memorandum decision reversed the Board's July 2008 decision and determined the Veteran had satisfied the three requirements for service connection for PTSD based on personal/sexual assault in the military.  38 C.F.R. § 3.304(f).  The Court therefore indicated a proper disability rating and an effective date need to be assigned.  As the Agency of Original Jurisdiction (AOJ), the RO, not the Board, makes these initial determinations.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Generally speaking, psychiatric disorders (except for eating disorders), regardless of their specific diagnosis (PTSD, depression, bipolar disorder or whatever), are all rated under 38 C.F.R. § 4.130 and, specifically, according to the requirements of the General Rating Formula for Mental Disorders.  So less important is the exact characterization of the disorder, rather, the associated symptoms.  Thus, rather than immediately deciding the claim for mental illness other than PTSD - namely, for depression and bipolar disorder, the Board will wait until a rating is assigned for the PTSD since the extent of the Veteran's depression ("depressed mood") is one of the factors for determining the appropriate rating for his PTSD.  Moreover, according to the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), if it is not possible to separate the effects of the service-connected PTSD from a nonservice-connected condition like the depression or bipolar disorder, 38 C.F.R. §§ 3.102, 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected PTSD.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Assign a disability rating and an effective date for the Veteran's now service-connected PTSD.  If reexamination is needed to determine the appropriate disability rating, then have him reexamined.

2.  Advise the Veteran that if he disagrees with the disability rating and/or effective date assigned for his PTSD, he has to file a separate appeal concerning these "downstream" issues.

3.  Also, in light of the disability rating and effective date assigned for the PTSD, determine whether the Veteran's depression and bipolar disorder should be considered as part and parcel disability.  If these additional conditions are not service connected, including factored into the rating for the PTSD, then send the Veteran and his representative a supplemental SOC (SSOC) regarding this additional claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


